DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and have been examined in this application. This communication is the first office action on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (Pub. No.: US 2015/0094908 A1, hereinafter “Hirota”) in view of Piesinger et al. (Pub. No.: US 4,835,536, hereinafter “Piesinger”).

With respect to claim 1, Hirota teaches a method of sensing precipitation conditions near a vehicle (11) using a precipitation radar system (laser radar apparatus 22, see at least: Fig. 10) that includes a transmitter (beam projecting unit 51), a receiver (beam receiving unit 52), and an electronic control unit (231), the method comprising:
transmitting radar signals from the transmitter (the beam projecting unit 51 generates beams and projects the beams toward the forward direction);
receiving reflected radar signals at the receiver (the beam receiving unit 52 receives reflective beams occurring when the beams projected from the beam projecting unit 51 are reflected from an object present in the forward direction) (see at least: p. [0037]);
determining response information from the reflected radar signals for a region of interest, wherein the region of interest is defined at least in part by a range (pulse-shaped lasers projected from the beam projecting unit 51 are reflected from raindrops and the like in a predetermined range positioned forward from the front windshield glass 21); and
using the response information to determine precipitation conditions for the region of interest (the raindrop sensor 53 detects the amount of raindrops based on the reception of the reflective beams) (see at least: p. [0038]).
Hirota fails to explicitly teach the response information includes phase data, amplitude data, or both phase and amplitude data based on the reflected radar signals. However, these features are taught by Piesinger (FIG. 2 reveals the phase relationships among the echo signal from three particular raindrops 136 by showing the path of transmitted wavelets 140 and their return from each raindrop 136. See at least col. col. 2 ln. 34-38; To detect turbulence, it is only necessary to measure the difference between either the amplitude or the phase (or both) of the echoes from two consecutive radials 130. If the difference is small, the rainfall is calm. If the difference is large, the rainfall is turbulent. See col. 2 ln. 60-65)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the response information of Hirota to include phase data and amplitude data, as taught by Piesinger, because Hirota describes the response information as pulse-shaped.

With respect to claim 2, the combination of Hirota in view of Piesinger teaches the method of claim 1. Additionally, Hirota teaches wherein the method further comprises the step: carrying out a responsive vehicle action in response to the determination of the precipitation conditions for the region of interest (a control unit that commands a prompt operation mode of a wiper which wipes the glass surface when an amount of the objects is determined to be greater than or equal to a given level based on a beam reception level detected by the beam receiving unit, see at least: p. [0008]).

With respect to claim 3, the combination of Hirota in view of Piesinger teaches the method of claim 1. Additionally, Hirota teaches wherein the using step includes determining an average dielectric property value for the region of interest (it is possible to calculate the rainfall from an average level of the reflective waves in the rainfall evaluation process, see at least: p. [0177]) and, then, using the average dielectric property value to determine the precipitation conditions for the region of interest (the wiper operation control unit 504 calculates an average value of the reflective waves of raindrops detected in the raindrop detecting process, see at least: p. [0166]; when… rainfall is large, the level of reflective waves increases on average, see at least: p. [0177]).

With respect to claim 4, the combination of Hirota in view of Piesinger teaches the method of claim 3, wherein the average dielectric property value is determined based on the phase data, the amplitude data, or both the phase and amplitude data (it is possible to calculate the rainfall from an average level of the reflective waves in the rainfall evaluation process, see at least: Hirota p. [0177]).

With respect to claim 14, the combination of Hirota in view of Piesinger teaches the method of claim 1. Additionally, Hirota teaches wherein the region of interest is external to and spaced away from the vehicle (see at least: Fig. 12).

With respect to claim 15, the combination of Hirota in view of Piesinger teaches the method of claim 1. Additionally, Hirota teaches wherein the precipitation radar system is installed on the vehicle behind an opaque surface such that the precipitation radar system is hidden from view (a laser radar apparatus 22 is mounted on an inner side (e.g., in a passenger compartment) of front windshield glass 21, and is positioned on a back side of a rearview mirror, see at least: p. [0035]).

With respect to claim 17, the combination of Hirota in view of Piesinger teaches the method of claim 1. Additionally, Piesinger teaches wherein the method is carried out a plurality of times for a plurality of regions of interest (e.g., for range bins 1 through 128, see at least: Fig. 1a and col. 2 ln. 22-31), and wherein the plurality of regions of interest include the region of interest (e.g., range bin 55).

With respect to claim 18, the combination of Hirota in view of Piesinger teaches the method of claim 17. Additionally, Hirota teaches wherein the method includes determining a responsive vehicle action based on determining the precipitation conditions for the plurality of regions of interest (see at least: Fig. 20 and p. [0163]-[0168]).

With respect to claim 19, Hirota teaches a precipitation radar system (laser radar apparatus 22, see at least: Fig. 10) for a vehicle (11), the precipitation radar system comprising:
a transmitter including one or more transmitter antennas (beam projecting unit 51);
a receiver including one or more receiver antennas (beam receiving unit 52); and
a processor and memory, the memory including computer instructions (control unit 231) (see at least: p. [0064]);
wherein the computer instructions, when executed by the processor, cause the precipitation radar system to:
transmit radar signals from the transmitter using the transmitter antennas (the beam projecting unit 51 generates beams and projects the beams toward the forward direction);
receive reflected radar signals at the receiver using the receiver antennas (the beam receiving unit 52 receives reflective beams occurring when the beams projected from the beam projecting unit 51 are reflected from an object present in the forward direction) (see at least: p. [0037]);
determine response information from the reflected radar signals for a region of interest, wherein the region of interest is defined at least in part by a range (pulse-shaped lasers projected from the beam projecting unit 51 are reflected from raindrops and the like in a predetermined range positioned forward from the front windshield glass 21); and
(the raindrop sensor 53 detects the amount of raindrops based on the reception of the reflective beams) (see at least: p. [0038]).
Hirota fails to explicitly teach the response information includes phase data, amplitude data, or both phase and amplitude data based on the reflected radar signals. However, these features are taught by Piesinger (FIG. 2 reveals the phase relationships among the echo signal from three particular raindrops 136 by showing the path of transmitted wavelets 140 and their return from each raindrop 136. See at least col. col. 2 ln. 34-38; To detect turbulence, it is only necessary to measure the difference between either the amplitude or the phase (or both) of the echoes from two consecutive radials 130. If the difference is small, the rainfall is calm. If the difference is large, the rainfall is turbulent. See col. 2 ln. 60-65).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the response information of Hirota to include phase data and amplitude data, as taught by Piesinger, because Hirota describes the response information as pulse-shaped.

With respect to claim 20, the combination of Hirota in view of Piesinger teaches the precipitation radar system of claim 19. Additionally, Hirota teaches wherein the precipitation radar system is installed on the vehicle behind an opaque surface such that the precipitation radar system is hidden from view (a laser radar apparatus 22 is mounted on an inner side (e.g., in a passenger compartment) of front windshield glass 21, and is positioned on a back side of a rearview mirror, see at least: p. [0035]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Piesinger, as applied to claim 1, above, and further in view of Hayano (Pub. No.: US 2020/0301008 A1).

With respect to claim 5, the combination of Hirota in view of Piesinger teaches the method of claim 3, but fails to teach the following features. However, these features are taught by Hayano: wherein the using step further includes identifying a precipitation type contained within the region of interest based on the average dielectric property value (the particle discriminating module 38 may discriminate the type of the precipitation particles existing in the discrimination target range T by using the discriminant function, based on the Zhh average value calculated by the reflective factor average calculating module 37 and the evaluation value (Step S105), see at least: p. [0076]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Hirota in view of Piesinger with the aforementioned teachings of Hayano in order to improve the operation of the windshield wipers 

With respect to claim 6, the combination of the previously cited prior art teaches the method of claim 5. Additionally, Hirota teaches wherein the using step further includes determining a precipitation density of precipitation within the region of interest (In step S104, the raindrop sensor control unit 505 acquires as an evaluation result of the rainfall evaluation process, rainfall that corresponds to the number of raindrops detected for a predetermined time period and the respective magnitudes of the reflective waves, see at least: p. [0173]).

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Piesinger, further in view of Hayano, as applied to claim 6, above, and further in view of Moreau et al. (Pub. No.: US 20200271778 A1, hereinafter “Moreau”).

With respect to claim 7, the combination of the previously cited prior art teaches the method of claim 6, but fails to teach the following features. However, these features are taught by Moreau: wherein the using step further includes determining whether the precipitation type is solid and, when it is determined that the precipitation type is solid, then determining a precipitation thickness of the precipitation within the region of interest (The invention… relates to a method for estimating… snow precipitation rate, by means of radar. See at least: p. [0001]; estimating a… snow precipitation rate, in a volume defined by a space around radar, see at least: p. [0019]; The curve (b) corresponds to an estimate of the snow precipitation rate, in a vertical plane, see at least: p. [0059]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of the previously cited prior art with the aforementioned features of Moreau in order to provide for accurate and rapid estimation of snow precipitation (see at least: Moreau p. [0016]), which in turn increases the accuracy of the wiper operation.

With respect to claim 8, the combination of the previously cited prior art teaches the method of claim 7. Additionally, Hirota teaches wherein the region of interest includes a surface of the vehicle (front windshield glass 21, see at least: p. [0035]).

With respect to claim 9, the combination of the previously cited prior art teaches the method of claim 8. Additionally, Hirota teaches wherein the method further comprises the step of determining a responsive vehicle action based on the precipitation thickness, the precipitation density, or both the precipitation thickness and the precipitation density within the region of interest (operation level determination process S19, see at least: Fig. 13 and p. [0093]), and wherein the responsive vehicle action includes a vehicle action to remove the precipitation from the surface of the vehicle (wiper operation control process S21, see at least: Fig. 13) and p. [0095]).

With respect to claim 10, the combination of the previously cited prior art teaches the method of claim 9. Additionally, Hirota teaches wherein the surface of the vehicle is a windshield (21) and wherein the responsive vehicle action includes activating a windshield heater, a windshield defroster, a windshield wiper (wiper operation, see at least: p. [0095]) or a combination thereof.

With respect to claim 11, the combination of the previously cited prior art teaches the method of claim 10. Additionally, Hirota teaches wherein the windshield heater, the windshield defroster, the windshield wiper or the combination thereof is activated at a level of operation that is selected based on the precipitation thickness, the precipitation density, or both the precipitation thickness and the precipitation density (wiper speed is selected based on the determined rainfall level, see at least: p. [0177]-[0180]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Piesinger, as applied to claim 1, above, and further in view of Ji et al. (Pub. No.: US 2020/0086831 A1, hereinafter “Ji”).

With respect to claim 12, the combination of Hirota in view of Piesinger teaches the method of claim 1, but fails to teach the following features. However, these features are taught by Ji: wherein the determination of response information includes filtering the reflected radar signals based on frequency to obtain frequency-filtered reflected radar signals (when the reaction region of the line sensor and the filtering region of the filter are determined, the amount of rainfall according to frequency domain change in the filtering region and the wiper driving condition are determined based on change in inductance value generated according to the amount of rainfall, see at least: p. [0221]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Hirota in view of Piesinger with the aforementioned filtering step of Ji in order to increase the accuracy of the precipitation detection.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Piesinger, further in view of Ji, as applied to claim 12, above, and further in view of Salazar Cerreno et al. (Pub. No.: US 20200049751 A1, hereinafter “Salazar”).

With respect to claim 13, the combination of the previously cited prior art teaches the method of claim 12, but fails to teach the following features. However, these features are taught by Salazar: wherein the determination of response information includes filtering the frequency-(The concept behind time gating is to use a filter in the time domain. This time filter works exactly the same as a filter in the frequency domain… [Time filters] have also been used for radiation pattern measurements, and also for calibration in free-space measurements. See at least: p. [0130]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of the previously cited prior art with the aforementioned time filter as taught by Salazar in order to further increase the accuracy of the precipitation detection.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Piesinger, as applied to claim 15, above, and further in view of Troussas (Pub. No.: DE 41 23 641 A1).

With respect to claim 16, the combination of Hirota in view of Piesinger teaches the method of claim 15, but fails to teach the following feature. However, this features is taught by Troussas: wherein the precipitation radar system is installed behind a fascia or bumper of the vehicle or on the roof of the vehicle (rain sensor (2) housed (9) in the roof, see at least: Abstract and Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Hirota in view of Piesinger to mount the precipitation sensor in the roof of the vehicle, as taught by Troussas, as an alternative to mounting the precipitation sensor on the back side of a rearview mirror as a matter of design choice. Both mounting locations 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.